IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30433
                        Conference Calendar


JERROD A. WILSON,

                                         Plaintiff-Appellant,

versus

DORA RABALAIS; BURL CAIN;
RICHARD L. STALDER,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                        USDC No. 01-CV-33
                      --------------------
                         August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Jerrod Wilson appeals the dismissal of his 42 U.S.C. § 1983

complaint as frivolous and for failure to state a claim pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i)&(ii).   Wilson seeks damages and

declaratory and injunctive relief and argues that his due process

rights were violated when he was not allowed to call witnesses at

a prison disciplinary hearing that resulted in a sentence of

segregation and a loss of good-time credits.   We affirm the

district court’s dismissal on other grounds.   See Brown v. United



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-30433
                               -2-

States, 227 F.3d 295, 297-98 (5th Cir. 2000), cert. denied, 121
S. Ct. 1098 (2001).

     Wilson may not seek damages or declaratory relief based on

the procedures used in the disciplinary hearing in a 42 U.S.C.

§ 1983 action unless he can show that his “conviction” has been

overturned or otherwise declared invalid because such relief, if

granted, would necessarily imply the invalidity of his conviction

and the length of his confinement.    Clarke v. Stalder, 154 F.3d
186, 189 (5th Cir. 1998)(en banc)(citing Edwards v. Balisok, 520
U.S. 641, 646 (1997)), cert. denied, 525 U.S. 1151 (1999).

Wilson has not shown that his conviction in the disciplinary

proceeding has been overturned, and, therefore, his due process

claim is not cognizable under 42 U.S.C. § 1983.

     Wilson’s argument in the district court that La. Rev. Stat.

Ann. 15:1177 (West Supp. 2001) is unconstitutional was not

briefed and is therefore abandoned.   Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).

     AFFIRMED.